 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13



 
THIS AGREEMENT MADE IN DUPLICATE, as of the 23rd day of October, 2008.
 
BETWEEN:
 
SASKATCHEWAN TELECOMMUNICATIONS,
 
(herein called “SaskTel”)
 
-and-


WIRELESS AGE COMMUNICATIONS LTD.
(herein called “Wireless Age”)


-and-


WIRELESS SOURCE DISTRIBUTION LTD.
(herein called “Wireless Source”)


-and-


NEWLOOK INDUSTRIES CORP.
(herein called “Newlook”)


 
REPAYMENT AGREEMENT
 
WHEREAS:
 
A.  
SaskTel and Wireless Source entered into a Prepaid Cellular Service Card
Distribution Agreement dated July 31, 2002 and amended pursuant to a Prepaid
Cellular Service Card Distribution Amendment Agreement dated February 28, 2003
and a Prepaid Cellular Service Card Distribution Agreement – ePin Amending
Agreement dated December 22, 2004 (collectively, the “Prepaid Card Agreement”).

 
B.  
SaskTel and Wireless Age entered into a Master Distributorship Agreement dated
March 31, 2003 (the “Distributorship Agreement”).

 
C.  
As of September 30, 2008, Wireless Source is indebted to SaskTel in the amount
of $6,366,070.58 pursuant to the Prepaid Card Agreement.  All amounts owing by
Wireless Source to SaskTel pursuant to the Prepaid Card Agreement are herein
referred to as the “Indebtedness”.

 

--------------------------------------------------------------------------------


D.  
Wireless Source is indebted in the amount of the Indebtedness to SaskTel and
SaskTel is entitled to immediately take steps to enforce repayment of the
Indebtedness.

 
E.  
As of October 23, 2008, SaskTel is indebted to Wireless Age in the amount of
$1,718,835.10 pursuant to the Distributorship Agreement.  All amounts now owing
or hereafter becoming payable by SaskTel to Wireless Age pursuant to the
Distributorship Agreement are herein referred to as the “SaskTel Payable”.

 
F.  
Wireless Age, Wireless Source and Newlook are indebted or otherwise obligated to
TCE Capital Corporation (“TCE”) in the aggregate amount of approximately
$2,730,617 (collectively, the “TCE Loans”) and in respect of which TCE holds
perfected security interests in the property and assets of Wireless Age,
Wireless Source and Newlook (collectively, the “TCE Security”).

 
G.  
SaskTel has agreed, upon certain terms and conditions more particularly
described in this Agreement, not to  make any further demand for payment of the
Indebtedness or from taking any steps to enforce repayment of the Indebtedness.

 
H.  
Wireless Age has agreed, upon certain terms and conditions more particularly
described in this Agreement, to guarantee repayment of the Indebtedness to
SaskTel and to provide a first charge security interest in the assets of
Wireless Age.

 
I.  
The parties consider it to be in their mutual interest to enter into this
Agreement to:

 
(a)  
Confirm the various respective obligations owed to SaskTel by Wireless Source
and Wireless Age;

 
(b)  
Confirm the terms and conditions upon which SaskTel has agreed to accept
repayment of the Indebtedness.

 
J.  
This paragraph and the preceding nine (9) paragraphs are hereinafter
collectively referred to as the “Recitals”.

 

--------------------------------------------------------------------------------


NOW, THEREFORE, THIS AGREEMENT WITNESSETH that, in consideration of the mutual
covenants and obligations herein contained, and other good and valuable
consideration, the receipt and sufficiency of each of which is hereby
acknowledged by SaskTel, Wireless Age and Wireless Source, the parties hereto
agree as follows:
 
1.  
Confirmations

 
1.1  
Wireless Age and Wireless Source acknowledge, represent and warrant to SaskTel
that the Recitals to this Agreement are accurate and complete and form an
integral part of this Agreement.

 
1.2  
The parties hereto each hereby acknowledge, covenant and agree with the other as
follows:

 
(a)  
The Indebtedness is a valid and enforceable obligation owed by Wireless Source
to SaskTel and is enforceable by SaskTel against Wireless Source in accordance
with its terms.

 
2.         Guarantee by Wireless Age
 
2.1  
Concurrent with the execution of this Agreement, Wireless Age agrees to execute
the form of guarantee attached to this Agreement as Schedule “A”.

 
2.2  
Wireless Age undertakes to provide a first charge security position, in form
satisfactory to all parties, to SaskTel upon repayment of the TCE Loans pursuant
to the provisions of Article 4.1.

 
3.         Payments by Wireless Age and Wireless Source
 
3.1  
Wireless Age and/or Wireless Source shall repay the Indebtedness in accordance
with the following schedule:

 
(a)  
the sum of $250,000 on November 30, 2008;

 
(b)  
the sum of $250,000 on December 31, 2008;

 
(c)  
the sum of $300,000 on January 31, 2009;

 

--------------------------------------------------------------------------------


(d)  
the sum of $300,000 on February 28, 2009;

 
(e)  
the sum of $350,000 on March 31, 2009;

 
(f)  
the sum of $350,000 on April 30, 2009;

 
(g)  
the sum of $400,000 on May 31, 2009;

 
(h)  
the sum of $400,000 on June 30, 2009;

 
(i)  
the sum of $450,000 on July 31, 2009;

 
(j)  
the sum of $450,000 on August 31, 2009

 
(k)  
the sum of $1,433,035.29 on September 30, 2009;

 
(l)  
the sum of $1,433,035.29 plus accrued interest, if any, on October 31, 2009.

 
3.2  
Interest shall not begin to accrue on the balance of the Indebtedness before
January 1, 2009. Subject to the provisions of Clause 3.3 interest shall accrue
at the rate of 1% per month, compounded monthly (12.68% annual equivalent).

 
3.3  
If Wireless Age and/or Wireless Source prepays $1,000,000 principal under Clause
3.1(k) on or before December 31, 2008 interest shall not begin to accrue on the
balance of the Indebtedness before April 1, 2009 and if Wireless Age and/or
Wireless Source prepays a further $1,000,000 principal under Clause 3.1 (l) and
(k) on or before March 31, 2009 interest shall not begin to accrue on the
Indebtedness before July 1, 2009 and if Wireless Age and/or Wireless Age prepays
the remainder not previously prepaid under Clause 3.1(k) on or before June 30,
2009 no interest will be charged or owing on any part of the Indebtedness.

 
4.  
Payment by SaskTel

 
4.1  
SaskTel hereby acknowledges and confirms the amount of the SaskTel Payable set
out in Recital E. SaskTel shall continue to withhold payment of the SaskTel
Payable until the aggregate amount of the SaskTel Payable equals the then
balance of the TCE Loans, at which time SaskTel shall pay to TCE such balance as
a full and complete repayment of the TCE Loans against discharge by TCE of the
TCE Security; provided that SaskTel shall not be required to pay to TCE such
balance as repayment of the TCE Loans unless Wireless Source and Wireless Age
have granted to SaskTel the security interest contemplated in Section 4.2
hereof; and further provided that if Wireless Source and Wireless Age have not
granted to SaskTel the security interest contemplated in Section 4.2 hereof,
such balance shall be paid by SaskTel to TCE for an assignment by TCE to SaskTel
of the TCE Loans and the TCE Security in the assets of Wireless Age and Wireless
Source.  Upon completion of any such assignment to SaskTel of the TCE Loans and
TCE Security in the assets of Wireless Age and Wireless Source as hereinbefore
provided, Wireless Age and Wireless Source acknowledge and agree that the
assigned TCE Security shall secure not only the TCE Loans but also all other
obligations of Wireless Age and Wireless Source to SaskTel.

 

--------------------------------------------------------------------------------


4.2  
 Prior to or concurrent with SaskTel paying to TCE the TCE Loans balance,
Wireless Age and Wireless Source shall grant to SaskTel a first charge security
interest or mortgage of all of the assets of Wireless Age and Wireless Source
and each of Wireless Age and Wireless Source shall take all steps reasonably
necessary to obtain such security interests, including all required supporting
documents and registrations.

 
4.3  
If Wireless Age and/or Wireless Source fails to make any of the required
payments described in Article 3.1 or any of the prepayments on each of December
31, 2008, March 31, 2009 or June 30, 2009, described in Article 3.3, SaskTel,
Newlook the controlling shareholder of Wireless Age Communications, Inc. agrees
to pledge the common shares of Wireless Age Communications, Inc. to SaskTel as
additional security for the Indebtedness.

 
4.4  
SaskTel agrees to provide all reasonable legal documentation and assurances with
respect to the provisions of Section 4.1 to TCE upon signing this Agreement and
each of Wireless Age, Wireless Source and Newlook hereby consent to SaskTel
doing so and to TCE and SaskTel directly exchanging information as to the
Indebtedness, the SaskTel Payable, the TCE Loans and the TCE Security as against
the assets of Wireless Age and Wireless Source.

 
5.  
Financial Information

 
5.1  
Wireless Age and Wireless Source shall, concurrent with the execution of this
Agreement, provide to SaskTel the following documents and/or information:

 
(a)  
a copy of all loan and security agreements under which either Wireless Age or
Wireless Source are obligated to repay indebtedness or have granted security to
TCE Capital;

 
(b)  
a copy of the most recent annual financial statements for Wireless Age and
Wireless Source;

 
(c)  
particulars of any payments made by Wireless Age and/or Wireless Source out of
the ordinary course of business in the last 12 months, including, without
limitation, any dividends paid or any payments made to related parties.

 

--------------------------------------------------------------------------------


5.2  
Wireless Age and Wireless Source shall, not later than the 20th calendar day of
each month, commencing on October 20, 2008 and continuing until the Indebtedness
is repaid in full, provide to SaskTel the following financial information:

 
(a)  
an aged accounts receivable and accounts payable listing for each of Wireless
Age and Wireless Source effective as of the last day of the preceding month;

 
(b)  
monthly bank statements detailing all receipts and disbursements for each of
Wireless Age and Wireless Source for the preceding month.

 
6.  
Enforcement

 
6.1  
Subject to the terms and conditions of this Agreement, SaskTel agrees that it
will not proceed to enforce repayment of the Indebtedness until after 12:00
o’clock midnight on October  31, 2009.

 
6.2  
SaskTel may, in its absolute and unfettered discretion, grant a further period
of time during which SaskTel will not proceed to enforce its rights , but
SaskTel shall not be obligated to grant such extensions under any circumstances,
and nothing in this Agreement shall constitute any representation, waiver, or
acknowledgement by SaskTel that it intends to, or will, grant such extensions.

 
6.3  
SaskTel hereby agrees that upon full, complete and final performance by Wireless
Age and/or Wireless Source of each of the covenants, responsibilities and
obligations in accordance with the time limits herein specified, SaskTel shall
be deemed to have accepted the aforesaid payments, covenants, sums of money,
terms and conditions in full and final satisfaction of the Indebtedness owed by
the Wireless Age and Wireless Source to SaskTel.

 
6.4  
Wireless Age and Wireless Source hereby acknowledge that this Agreement shall
not release them from any of their liabilities, obligations and responsibilities
with respect to any other arrangements between themselves and SaskTel (other
than the Indebtedness).

 

--------------------------------------------------------------------------------


7.  
Default

 
7.1  
SaskTel may terminate this Agreement forthwith in the event that:

 
(a)  
Wireless Age and/or Wireless Source do not make payments as required by this
Agreement;

 
(b)  
Wireless Age and/or Wireless Source do not observe, perform or adhere to the
terms and conditions in this Agreement;

 
(c)  
Wireless Age and/or Wireless Source breach any promise, representation or
warranty made in this Agreement or Wireless Age and/or Wireless Source provide
any false or misleading information to SaskTel which materially affects this
Agreement;

 
(d)  
Wireless Age and/or Wireless Source cease or threaten to cease to carry on in
the normal course of business or any material part thereof;

 
(e)  
Wireless Age and/or Wireless Source become insolvent, commit an act of
bankruptcy, or make a proposal or file an assignment for the benefit of
creditors under the Bankruptcy and Insolvency Act (Canada) or similar
legislation in Canada or any other jurisdiction, or are the subject of a
proceeding in bankruptcy or receivership;

 
(f)  
the holder of a charge against the property of Wireless Age and/or Wireless
Source takes possession of such property, or a distress, execution or other
similar process is levied against any part of the property of Wireless Age
and/or Wireless Source;

 
(g)  
SaskTel in good faith and upon commercially reasonable grounds believes that the
prospect of payment or performance is or is about to be impaired.

 
7.2  
In the event of the termination of this Agreement, or upon the expiry of
the  period described in Section 6.1 of this Agreement or any extension thereof
agreed to by SaskTel, Wireless Age and Wireless Source agree that SaskTel or an
agent for SaskTel, may forthwith take all steps it deems necessary to enforce
repayment of the Indebtedness, including, without limitation, setting off
against the Indebtedness any amounts owed by SaskTel to Wireless Age and/or
Wireless Source in excess of the then outstanding balance of the TCE Loans (if
any) SaskTel agrees that while this Agreement is in effect and during the period
described in Section 6.1 of this Agreement, SaskTel will limit set off of
amounts owing to Wireless Age and/or Wireless Source against the Indebtedness to
the amount of the scheduled payment or payments described in Section 3.1 that
are owing at the time of the set off by SaskTel and that have not been made by
Wireless Source and/or Wireless Age. Wireless Source and Wireless Age agree that
this limited right of set off shall apply only provided that no more than two
(2) consecutive scheduled payments as set forth in Section 3.1 of this Agreement
are not paid when required by Wireless Source and/or Wireless Age.

 

--------------------------------------------------------------------------------


8.         Miscellaneous
 
8.1  
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Saskatchewan and the Canadian federal laws which are applicable
in the Province of Saskatchewan.

 
8.2  
Each of the parties hereby attorns to the non-exclusive jurisdiction of the
courts ofSaskatchewan.

 
8.3  
Any notice or other documentation required to be given to any party hereunder
shall be given to that party at the address set out in Schedule “B” hereto.

 
8.4  
If any one or more of the provisions contained in this Agreement shall be
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 
8.5  
This Agreement shall enure to the benefit of and be binding upon SaskTel,
Wireless Age and Wireless Source and their respective successors, assigns,
officers, directors, employees, servants and agents (as the case may be).

 
8.6  
The records of SaskTel shall be prima facie proof of the outstanding amount of
the Indebtedness owed by Wireless Age and Wireless Source to SaskTel in respect
of the Indebtedness, of the amount of any payment made, of the amount of any
part of the Indebtedness which is in default, and of any notice or demand being
made.

 
8.7  
Wireless Age and Wireless Source and Newlook hereby acknowledge and agree that
they have entered into this Agreement freely without coercion or duress by
SaskTel or any of its officers, directors, employees, servants or agents.

 
8.8  
The parties agree that all the rights and remedies of SaskTel hereunder and
under any agreement delivered pursuant hereto are cumulative and are in addition
to, without prejudice to, and shall not be deemed to exclude, any other right or
remedy allowed to SaskTel hereunder or any agreement delivered pursuant hereto,
except as specifically set out herein.

 
8.9  
The parties also agree that all rights and remedies of SaskTel may be exercised
concurrently.

 
8.10  
The parties agree that time shall be of the essence of this Agreement in all
respects.

 
8.11  
The parties hereby agree that they will execute such further documents, deeds,
assurances and that they will do all such acts as may be reasonably required to
fully implement the intent of this Agreement.

 

--------------------------------------------------------------------------------


8.12  
No condoning, excusing, or waiver by either party of any default, breach, or
non-observance by the other party at any time or times with respect to any
covenants or provisos contained in this Agreement shall constitute a waiver by
that party of its rights to act upon such or further default, breach, or
non-observance.

 
8.13  
This Agreement may be executed in counterparts and shall be fully binding if
executed in counterparts.

 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
date first written above.
 
SASKATCHEWAN TELECOMMUNICATIONS
 
 
 
Per:________________________________________
                  
                  Authorized Signing Officer
 
Per:_____________________________________________
                             
                            Authorized Signing Officer
 


 
 
WIRELESS AGE COMMUNICATIONS LTD.
 
 
 
Per:________________________________________
                           
                             Authorized Signing Officer
 


 
 
WIRELESS SOURCE DISTRIBUTION LTD.
 
 
Per:________________________________________
 
              Authorized Signing Officer
 
 

 
 
               NEWLOOK INDUSTRIES CORP.
 
 
 
 
                   Per:________________________________________
    
             Authorized Signing Officer

 
 

--------------------------------------------------------------------------------

 

 


 
SCHEDULE “A”
 
GUARANTEE
 
WHEREAS:
 
1.  
Wireless Source Distribution Ltd. (“Wireless Source”) is indebted to
Saskatchewan Telecommunications (“SaskTel”) in the amount of $6,366,070.58 as of
September 30, 2008 (the “Indebtedness”).

 
2.  
Wireless Age Communications Ltd. (“Wireless Age”) has agreed to execute this
Guarantee in consideration of SaskTel entering into a Repayment Agreement with
Wireless Source. (the “Repayment Agreement”)

 
NOW THEREFORE Wireless Age does hereby covenant, promise and agree in favour of
and with SaskTel as follows:
 
(a)  
Wireless Age unconditionally guarantees to SaskTel the due payment by Wireless
Source of the Indebtedness and interest at the time and in the manner provided
for in the Repayment  Agreement and the due performance and observance by
Wireless Source of all covenants, conditions, stipulations and provisos
contained in the Repayment Agreement.

 
(b)  
That as between SaskTel and Wireless Age, Wireless Age is and shall continue
liable as principal debtor under all the covenants contained in the Repayment
Agreement notwithstanding any transaction which may take place between Wireless
Source and SaskTel or any neglect or default of SaskTel which might otherwise
operate as a discharge whether partial or absolute of Wireless Age if it were a
surety only of Wireless Source and without restricting the generality of the
foregoing notwithstanding the granting of time or other indulgence to Wireless
Source.

 
(c)  
SaskTel, in its absolute discretion or in the absolute discretion of any officer
or agent, and without diminishing the liability of Wireless Age, may grant time
or may vary the term of repayment or may grant other indulgences to Wireless
Source and any other person or persons now or hereafter liable to SaskTel in
respect of the Indebtedness and interest and may give up, modify, vary,
exchange, renew or abstain from perfecting or taking advantage of any security
in whole or in part and may discharge any part or parts or accept any
composition or arrangements or realize upon the said security or any security
when and in such manner as SaskTel or any officer thereof may think expedient,
and in no case shall SaskTel be responsible for any neglect or omission with
respect to any such security.  Any account settled or stated by or between
SaskTel and Wireless Source may be adduced by SaskTel and shall in that case be
accepted by Wireless Age as conclusive evidence that the balance or amount
thereof thereby appearing is due by Wireless Source to SaskTel.

 

--------------------------------------------------------------------------------


(d)  
That Wireless Age will not at any time claim to be subrogated in any manner to
the position of SaskTel and will not claim the benefit of any security at the
time held by SaskTel PROVIDED HOWEVER that in the event of Wireless Age paying
to SaskTel all the monies remaining unpaid then Wireless Age shall be entitled
on demand made by it in writing to SaskTel to the assignment of and such of the
said security remaining in SaskTel at the time such notice is received by it.

 
(e)  
That SaskTel shall not be bound to exhaust its recourse against Wireless Source
or other parties or any security it may hold before requiring payment from
Wireless Age and SaskTel may enforce the various remedies available to it and
may realize upon the various securities held by it or any part thereof in such
order as SaskTel may determine.

 
(f)  
That if default shall occur under the Repayment Agreement, Wireless Age shall
forthwith upon demand being made upon it by SaskTel pay to SaskTel all
principal, interest, costs and expenses due by virtue of this Guarantee, the
Repayment Agreement or any security.

 
(g)  
That no change in the name, objects, capital stock, or constitution of Wireless
Source shall in any way affect the liability of Wireless Age, either with
respect to a transaction occurring before or after any such change and SaskTel
shall not be concerned to see or enquire into the powers of Wireless Source or
any of its Directors or other agents acting or purporting to act on its behalf
and monies, advances, renewals or credits in fact borrowed or obtained from
SaskTel shall be deemed to be and form part of the Indebtedness hereby
guaranteed, notwithstanding that such borrowing may be in excess of the powers
of Wireless Source or of its Directors or other agents aforesaid or be in any
way irregular, defective or informal.

 
(h)  
That this Guarantee shall extend to and enure to the benefit of SaskTel and its
successors and assigns and reference hereunto to the undersigned or to Wireless
Age is a reference to and shall be construed as including its successors and
assigns.

 
IN WITNESS WHEREOF Wireless Age has executed this Guarantee as of the 23rd, day
of October, 2008.
 
WIRELESS AGE COMMUNICATIONS LTD.
 
 
 
Per: ______________________________________
 
        Authorized Signing Officer
 


 



 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE “B”
 
NOTICES
 
TO:                      SASKTEL
Saskatchewan Telecommunications
Legal Department
2121 Saskatchewan Drive
Regina, Saskatchewan S4P 3Y2
Attention:  V.P. Corporate Counsel & Regulatory Affairs
Fax:  (306)569-8445
 


 
TO:                      Wireless Source Distribution Ltd.
1401 Broad Street
Regina, Saskatchewan
S4R 1Y8
Attention:  Allen Cowie
Fax:  (306)751-7726


AND TO:
 
Wireless Age Communications Inc. & Wireless Age Communications Ltd.
3565 King Road, Suite 102
King City, Ontario
L7B 1M3
Attention: Gary Hokkanen
Fax: (905) 833-9847


AND TO:
 
Newlook Industries Corp.
144 Front St. West, Suite 700
Toronto, Ontario M5J 2L7
Attention: Gary Hokkanen
Fax: (647) 722-7363
 
 

 